This is a workmen's compensation case. After a fall of snow, the foreman of the highway department locally in charge hired a number of unemployed men to work cleaning away the snow. The petitioner was one of these. He had never been so hired before, and was taken on merely for that job, at fifty cents an hour. As the deputy commissioner found, there was no assurance of a recurrence of the employment, outside of the five days that he worked. His fingers became frost bitten, and his claim for compensation was based on that fact.
The deputy commissioner made an award. On appeal to the Common Pleas, this was reversed on the ground that the case was indistinguishable on the facts from Thompson v. Wagner,103 N.J.L. 230, affirmed in 104 Id. 198. In the Supreme Court, oncertiorari, before a single justice, the writ was dismissed, likewise on the authority of the Thompson case. We come to a similar conclusion. The judgment of the Supreme Court will be affirmed, with costs. *Page 343
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 14.
For reversal — None.